DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The examiner acknowledges the receipt of the reply filed 11/10/2020, in response to the restriction requirement mailed 08/11/2020. Claims 1, 22-23, 34, 55-56, 67-68, 71-72, 75-78, 80, 113-114,128,161 and 163 are pending. Claims 114, 128,161 and 163 have been withdrawn for reasons set forth below. Claims 1, 22-23, 34, 55-56, 67-68, 71-72, 75-78, 80, 113 are being examined on the merits in this office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 114, 128,161 and 163 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II-V or based on the elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2020. Applicant’s election without traverse of Group I drawn to conotoxin and PEGylated conotoxin peptide analog, in the reply filed on 11/10/2020 is acknowledged. Applicant further elected Xaa1 as being Tyr.
Information Disclosure Statement
The information disclosure statements submitted on 04/13/2020 has been considered by the examiner.

	
Claim Status
Claims 1, 22-23, 34, 55-56, 67-68, 71-72, 75-78, 80, 113-114,128,161 and 163 are pending. Claims 114, 128, 161 and 163 have been withdrawn.
Claims 1, 22-23, 34, 55-56, 67-68, 71-72, 75-78, 80, 113 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22-23, 34, 55-56, 67-68, 71-72, 75-78, 80, and 113 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/073949 (hereinafter “the ‘949 publication”).
‘949 teaches a conotoxin peptide of SEQ ID NO: 12 [0022] (please see query match below), wherein X10 is Gly, X6 is Cys or selenocysteine, X7 is Cys, X3 is Thr, X8 is Cys or selenocysteine, X1 is Arg or citrulline, X4 is Gin, X9 is Cys, and X5 is Arg or Tyr.

    PNG
    media_image1.png
    166
    769
    media_image1.png
    Greyscale

The amino acid at position 3 is cysteine, while the instant peptide recites an unnatural amino acid ((S)-propargyl glycine) at position 3, the amino acid at position 10 is iodo-tyrosine, while the instant recites Tryptophan, and the amino acid at position 12 is Cysteine while the instant recites an unnatural amino acid ((S)-5-azidonorvaline). However, ‘949 also discloses that X in the peptide represents a cysteine residue replaced with (S)-propargyl glycine or (S)-azidonorvaline (claim 19 and paragraph [0032]). This renders the instant claim 1 obvious to an ordinary skilled artisan. With respect to the position 10 of the peptide, ‘949 discloses the amino acid at position 10 is iodo-tyrosine or in other embodiments it is tyrosine instead of the instant tryptophan. However, the ‘949 publication teaches that “conservative substitution" involves a substitution that can be done in Group 6: phenylalanine (Phe or F), tyrosine (Tyr or Y), tryptophan (Trp or W) [0034], where Trp can be conservatively substituted with Tyr and where Xaa 14 or the 14th amino acid is absent. Regarding the triazole and disulfide bridges, ‘949 discloses that the analogs may also have one cysteine disulfide and one Triazole Bridge [0013, 0030, 0032 and 0156]. In addition, Fig. 5 (see below) of ‘949 discloses the exact position of the instant triazole and Disulfide Bridge.
            
    PNG
    media_image2.png
    99
    317
    media_image2.png
    Greyscale


Regarding claim 23, ‘949 discloses conotoxin peptide or a pharmaceutically acceptable salt thereof, wherein the disclosed conotoxin peptide blocks the α9α10 subtype of the nAChR ([0087, 0164, 0165] and claims 28-29).
With regard to claim 34 with the recitation of a PEGylated conotoxin peptide, as disclosed supra, ‘949 already discloses that sequences of the instant conotoxin peptide. In addition, ‘949 discloses that modifications can be done on the peptide such as PEGylation where there is covalent and non-covalent attachment or amalgamation of polyethylene glycol (PEG) polymers [0039, 0050, and 0160]. ‘949 discloses that PEGylation increases the molecular weight of the peptide and thus reduces the rate with which it is filtrated in the kidneys; PEGylation can also shield the peptide from proteases and macrophages and other cells of the reticuloendothelial system (RES) that can remove it. In addition, PEGylation may reduce any immunogenicity associated with a foreign peptide [0050]. ‘949 further discloses that the C-terminus may be a carboxylic acid or an amide group [0045].
Regarding claim 55 and 56, ‘949 discloses conotoxin peptide or a pharmaceutically acceptable salt thereof, wherein the disclosed conotoxin peptide blocks the α9α10 subtype of the nAChR ([0087, 0164, 0165] and claims 28-29).  It would therefore be obvious to a skilled artisan to prepare a pharmaceutically acceptable salt of the PEGylated conotoxin peptide which comprises SEQ ID NO: 12 of the ‘949 publication.

Regarding claim 72, ‘949 discloses that conotoxin peptides can be conjugated to PEG is conjugation of a methoxy poly(ethylene glycol)-succinimidyl valerate to conotoxin peptide RgIA analog CSP-4- NH2 (SEQ ID NO:25) [0051]. The valerate linker is clearly disclosed by ‘949. Paragraphs [0130] also discloses the instant linker.
Regarding claim 75-78, ‘949 teaches that modification of the peptide includes PEGylation and that PEGylation consists of the addition of one or more poly-(ethylene glycol) (PEG) molecules to a peptide or protein [0050]. ‘949 further discloses that in other embodiments, a methoxy poly(ethylene glycol) (i.e., PEG) -butyraldehyde is joined to a conotoxin peptide [0051]. mPEG-butyraldehyde is a known linear PEG polymer which is about 20kDa. Paragraph [0135] discloses the use of PEG-SVA to modify the peptide. A skilled artisan would be able to test different PEG polymers of different sizes or lengths to prepare a PEGylated conotoxin peptide with the desired biological activity thereby rendering obvious claims 75-78.
Regarding claim 80, the sequence of the peptide of the instant SEQ ID NO: 93 and 94 are disclosed supra. The difference between the instant SEQ ID NO: 83 and SEQ ID NO: 93 and 94 is 
Regarding claim 113, ‘949 teaches conotoxin peptide pharmaceutical compositions comprising pharmaceutically acceptable carriers [0065, 0068-0069, 0079-0080]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of ‘949 and prepare a PEGylated conotoxin peptide of amino acid sequence of SEQ ID NO: 12 of the ‘949 because ‘949 discloses that the PEGylation of conotoxin increases the molecular weight of the peptide and thus reduces the rate with which it is filtrated in the kidneys. A skilled artisan would be motivated and would have had a reasonable expectation of success in using the teachings of ‘949 to prepare a PEGylated conotoxin because ‘949 discloses that PEGylation may reduce any immunogenicity associated with a foreign peptide. 
In summary, ‘949 discloses the instant conotoxin peptide modified with the triazole and disulfide bridges. In addition, ‘949 suggests modifying the conotoxin peptide with PEG polymers and discloses the motivation for PEGylation rendering obvious the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1, 22, 23, 34, 55, 56, 67, 68, 71, 80 and 113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 40, 41, 42, 43, 44, of copending Application No. 15/525,0241 (Pub US 2018/0362599) (hereinafter “application ‘024”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of application ‘024 teach a conotoxin and a PEGylated conotoxin peptide with amino acid sequences that fall within the scope of the instant SEQ ID NO: 93 and 94. In addition, ‘024 teaches a disulfide and triazole Bridges at the exact same position of the instant claims. ‘024 further teaches a pharmaceutical composition or pharmaceutical acceptable salt of the conotoxin and PEGylated conotoxin. ‘024 also teaches the instant triazole bridge
    PNG
    media_image3.png
    57
    119
    media_image3.png
    Greyscale
.
Therefore the instant claims 1, 22, 23, 34, 55, 56, 67, 68, 71, 80 and 113 are not patentably distinct from the reference claims because the claims are anticipatory over claims 39, 40, 41, 42, 43, 44 of the copending Application No. 15/525,024
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1, 22, 23, 34, 55, 56, 67, 68, 71, 72, 75-78, 80 and 113 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Copending Application No. 15/525,024 has a notice of allowance mailed 09/24/2021. When it issues as a US patent, this rejection will become a non-provisional rejection and the claim numbers of the application ‘024 will be updated to correspond to the claims of the issued patent.